DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 07/11/2022.
Claims 1, 7, and 15 have been amended, claims 3-6, 10-13, and 17-20 have been canceled, and claims 21-30 have been newly added.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 07/11/2022, with respect to the amended limitations and prior art of record have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 7-9, 14-16, and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a method for identifying an identification code in a to-be-detected picture, the method comprising each of the following limitations:
obtaining, by a computer device comprising a memory storing instructions and a processor in communication with the memory, a to-be-detected picture; detecting, by the computer device, an identification code in the to-be-detected picture to obtain a detection result comprising target information of a target code corresponding to the identification code by: detecting the identification code in the to-be-detected picture through a first neural network model, to obtain the detection result, an intersection-over-union ratio between the target code and the identification code being greater than a preset value, and the identification code corresponding to a positive sample used in a training process of the first neural network model; sampling, by the computer device, the target code according to the target information, to obtain a sampled image comprising: in response to the target code satisfying a resolution condition, upsampling, by the computer device, the target code based on an image super-resolution reconstruction technology and through a second neural network model, to obtain the sampled image, wherein a weight corresponding to an edge region of the target code in a hidden layer of the second neural network model is adjusted to be greater than a preset value; and decoding, by the computer device, the sampled image, to obtain an identification result corresponding to the identification code.
The apparatus and non-transitory computer readable storage medium of independent claims 8 and 15 are allowed for substantially the same reasons as claim 1.
Claims 2-3, 7, 9, 14, 16, and 21-30 depend from claim 1, 8, and 15, respectively, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876